DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on April 08, 2021.
Claims 1- 17 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folke et al. (UPS 2014/0066074), in view of Song et al. (US 20114/0200001). 

As per Claim 1 Folke teaches a method comprising: generating a first feedback information set by a small cell radio; generating a second feedback information set, that is different from the first feedback information set, by a macro cell radio (Paragraph 37-0039 the cell characteristics are periodically reported by radio network nodes i.e. macro BSs or short range BSs, to the radio network node or to neighbouring macro BSs or short range BSs. The reporting may also be done upon request.); 
 (Paragraph 0039-0041 the mobility threshold on actual measurements, measurements of the UE velocity and time spent in a cell may be used to determine the mobility threshold, so that UEs moving faster than the mobility threshold do not handover into the neighbouring cell. On the other hand, UEs moving slower are allowed to hand over into the neighbouring cell.); and
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
(See Song Paragraph 0019). 

As per claim 2 teaches Folke - Song teaches the method of claim 1, further comprising: receiving the first feedback information set and the second feedback information set by a central management system, wherein the central management system performs setting the high mobility handover threshold for the macro cell radio (Paragraph 0019 a mobility threshold based on the obtained neighbouring cell characteristics) 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure that low power cells can be used to offload communication traffic from macro cells (See Song Paragraph 0019). 

As per claim 3 teaches Folke - Song teaches the method of claim 1, wherein setting the high mobility handover threshold for the macro cell radio further comprises: evaluating a rate of undesirable handovers to the small cell radio of the one or more high mobility UE associated with the macro cell radio in relation to a maximum rate of undesirable handovers and a minimum rate of undesirable handovers for the macro cell radio (Paragraph 0019 controlling handover decision of the UE to the neighbouring cell based on the determined mobility threshold); 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure that low power cells can be used to offload communication traffic from macro cells (See Song Paragraph 0019). 

As per claim 4 teaches Folke - Song teaches the method of claim 1, wherein setting the maximum downlink transmit power for the small cell radio further comprises: evaluating the high mobility handover threshold for the macro cell radio in relation to a maximum Signal-to-Interference-Plus-Noise Ratio (SINR) and a minimum SINR expected for one or more UE associated with the macro cell radio; evaluating a Radio Link Failure (RLF) failure rate for one or more low mobility UE associated with the small cell radio in relation to a maximum RLF failure rate for the small cell radio; and setting the maximum downlink transmit power for the small cell radio to limit interference toward the one or more UE associated with the macro cell radio and to maintain the RLF failure rate of the one or more low mobility UE associated with the small cell radio below the maximum (Paragraph 0039 a neighbouring cell range; Radio Link Failure, RLF, timers; and, maximum allowed duration for the UE to remain in the neighbouring cell). 

As per claim 5 teaches Folke - Song teaches the method of claim 1, wherein the second feedback information set generated by the macro cell radio comprises one or more of:
 mobility information for the one or more UE associated with the macro cell radio ; radio link failure (RLF) information for the one or more UE associated with the macro cell radio; measurement report information for one or more UE associated with the macro cell radio; loading statistics for the macro cell radio; a rate of undesirable handovers of the one or more UE associated with the macro cell radio; a transmit power of the macro cell radio; the high mobility handover threshold for the macro cell radio; and a Fractional Frequency Reuse (FFR) pattern for the macro cell radio (Paragraph 0039 a neighbouring cell range; Radio Link Failure, RLF, timers; and, maximum allowed duration for the UE to remain in the neighbouring cell);. 

As per claim 6 teaches Folke - Song teaches the method of claim 5, wherein mobility information for a particular UE comprises: mobility history information for the particular UE, wherein the mobility history information includes a list one or more cell radios to which the particular UE has been previously connected and a time of stay associated with each of the one or more cell radios contained in the list (Paragraph 0051 measurement reports, by using previous reporting criteria.). 


mobility information for one or more UE associated with the small cell radio (Paragraph 0061 updated mobility thresholds are transmitted to UEs.. ); radio link failure (RLF) information for the one or more UE associated with the small cell radio; measurement report information for the one or more UE associated with the small cell radio; a Radio Link Failure (RLF) failure rate for the one or more UE associated with the small cell radio; a maximum downlink transmit power of the small cell radio; and a Fractional Frequency Reuse (FFR) pattern for the small cell radio ( Paragraph 0070 neighbouring cell range; Radio Link Failure, RLF, timers ). 

As per Claim 8 Folke teaches one or more non-transitory tangible media encoding logic that includes instructions for execution that when executed by a processor, is operable to perform operations comprising: generating a first feedback information set by a small cell radio; generating a second feedback information set, that is different from the first feedback information set, by a macro cell radio(Paragraph 37-0039 the cell characteristics are periodically reported by radio network nodes i.e. macro BSs or short range BSs, to the radio network node or to neighbouring macro BSs or short range BSs. The reporting may also be done upon request.); 
 setting a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover threshold is used to trigger handover of one or more high mobility user equipment (UE) associated with the macro cell radio to the small cell radio (Paragraph 0039-0041 the mobility threshold on actual measurements, measurements of the UE velocity and time spent in a cell may be used to determine the mobility threshold, so that UEs moving faster than the mobility threshold do not handover into the neighbouring cell. On the other hand, UEs moving slower are allowed to hand over into the neighbouring cell.);
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure that low power cells can be used to offload communication traffic from macro cells (See Song Paragraph 0019). 

As per claim 9 teaches Folke - Song teaches the media of claim 8, the operations further comprising: 
receiving the first feedback information set and the second information feedback information set by a central management system, wherein the central management system performs setting the high mobility handover threshold for the macro cell radio and setting the maximum downlink transmit power for the small cell radio (Paragraph 0019 a mobility threshold based on the obtained neighbouring cell characteristics) and 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
(See Song Paragraph 0019). 

As per claim 10 teaches Folke – Song teaches the media of claim 8, wherein setting the high mobility handover threshold for the macro cell radio further comprises: evaluating a rate of undesirable handovers to the small cell radio of the one or more high mobility UE associated with the macro cell radio in relation to a maximum rate of undesirable handovers and a minimum rate of undesirable handovers for the macro cell radio (Paragraph 0019 controlling handover decision of the UE to the neighbouring cell based on the determined mobility threshold.); 
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure that low power cells can be used to offload communication traffic from macro cells (See Song Paragraph 0019). 

As per claim 11 teaches Folke - Song teaches the media of claim 8, wherein setting the maximum downlink transmit power for the small cell radio further comprises: evaluating the high mobility handover threshold for the macro cell radio in relation to a maximum Signal-to-Interference-Plus-Noise Ratio (SINR) and a minimum SINR expected for one or more UE associated with the macro cell radio, evaluating a Radio Link Failure (RLF) failure rate for one or more low mobility UE associated with the small cell radio in relation to a maximum RLF failure rate for the small cell radio, and setting the maximum downlink transmit power for the small cell radio to limit interference toward the one or more UE associated with the macro cell radio and to maintain the RLF failure rate of the one or more low mobility UE associated with the small cell radio below the maximum RLF failure rate (Paragraph 0039 a neighboring cell range; Radio Link Failure, RLF, timers; and, maximum allowed duration for the UE to remain in the neighbouring cell).


mobility information for the one or more UE associated with the macro cell radio;  radio link failure (RLF) information for the one or more UE associated with the macro cell radio measurement report information for the one or more UE associated with the macro cell radio; loading statistics for the macro cell radio; a rate of undesirable handovers of the one or more UE associated with the macro cell radio; a transmit power of the macro cell radio; the high mobility handover threshold for the macro cell radio; and a Fractional Frequency Reuse (FFR) pattern for the macro cell radio (Paragraph 0039 a neighbouring cell range; Radio Link Failure, RLF, timers; and, maximum allowed duration for the UE to remain in the neighbouring cell). 
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure that low power cells can be used to offload communication traffic from macro cells (See Song Paragraph 0019). 


As per claim 13 teaches Folke - Song teaches the media of claim 12, wherein mobility information for a particular UE comprises: mobility history information for the particular UE, wherein the mobility history information includes a list one or more cell radios to which the particular UE has been previously connected and a time of stay associated with each of the one or more cell radios contained in the list (Paragraph 0051 measurement reports, by using previous reporting criteria.). 


As per claim 14 teaches Folke - Song teaches the media of claim 8, wherein the first feedback information set generated by the small cell radio comprises one or more of: 
mobility information for one or more UE associated with the small cell radio (Paragraph 0061 updated mobility thresholds are transmitted to UEs.. ); radio link failure (RLF) information for the one or more UE associated with the small cell radio; measurement report information for the one or more UE associated with the small cell ( Paragraph 0070 neighbouring cell range; Radio Link Failure, RLF, timers ).
 

As per Claim 15 Folke teaches a system, comprising: at least one memory element for storing data; and at least one processor that executes instructions associated with the data, wherein the processor and the memory element cooperate such that the system is configured for: generating a first feedback information set by a small cell radio; generating a second feedback information set, different from the first feedback information set, by a macro cell radio(Paragraph 37-0039 the cell characteristics are periodically reported by radio network nodes i.e. macro BSs or short range BSs, to the radio network node or to neighbouring macro BSs or short range BSs. The reporting may also be done upon request.); 
 setting a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover threshold is used to trigger handover of one or more high mobility user equipment (UE) associated with the macro cell radio to the small cell radio(Paragraph 0039-0041 the mobility threshold on actual measurements, measurements of the UE velocity and time spent in a cell may be used to determine the mobility threshold, so that UEs moving faster than the mobility threshold do not handover into the neighbouring cell. On the other hand, UEs moving slower are allowed to hand over into the neighbouring cell.);
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure that low power cells can be used to offload communication traffic from macro cells (See Song Paragraph 0019). 

As per claim 16 teaches Folke - Song teaches the system of claim 15, wherein the system is further configured for: 
(Paragraph 0019 a mobility threshold based on the obtained neighbouring cell characteristics) and 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure (See Song Paragraph 0019). 

As per claim 17 teaches Folke - Song teaches the system of claim 15, wherein setting the high mobility handover threshold for the macro cell radio further comprises: evaluating a rate of undesirable handovers to the small cell radio of the one or more high mobility UE associated with the macro cell radio in relation to a maximum rate of undesirable handovers and a minimum rate of undesirable handovers for the macro cell radio (Paragraph 0019 controlling handover decision of the UE to the neighbouring cell based on the determined mobility threshold); 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Song disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0077-0080, 0141, 0165, 0214 the network may configure the UE to measure the post processing metric similar as RSRP/RSRQ measurement. The UE may trigger a mobility event based on pre-processing signal quality metric, where the threshold to triggering the mobility event is a pre-processing signal quality corresponding to a desired post-processing signal quality. Depending on the UE interference cancellation/suppression capability, the pico eNB can have a transmission power that is, for example, about  dBm, which is about 16 dB lower than that of the macro eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure that low power cells can be used to offload communication traffic from macro cells (See Song Paragraph 0019). 

Response to Argument(s)

Applicant's argument(s) filed on October April 08, 2021 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 9 and 10 the Applicant argues in substance that: 

(A)  “Applicant notes that Song is silent on setting a maximum downlink transmit power for the small cell radio. Song is focused on controlling the UE, and only discusses adjusting uplink (UL) transmission power from the UE to the cell radio”

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. Examiner appreciates applicant’s explanation but Song as well as Kolke explicitly discloses a small cell radio also . Let’s understand what is a small cell radio. A small cell radio are low powered cellular radio access nodes that operate in a range of ten meters to a few kilometers. They are small compared to a mobile macro cell, partly because they have a shorter range and partly because they typically handle fewer concurrent calls or sessions. Small cells may encompass femtocells, picocells, and microcells. Examiner will refer back to specification (Paragraph 0021 As referred to herein in this Specification, a `small cell radio` (e.g., small cell radio 114a, 114b) can be referred to interchangeably as a `small cell`, a `femtocell` or a `pico cell`.).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Now let’s look at what Song discloses; Per Song (Paragraph 0077 The network 100 can also include one or more underlay cells, for example, a pico cell 130 and a femto cell 140. The underlay cells can have a coverage at least partially overlapping with the coverage of the macro cell 120. )


    PNG
    media_image1.png
    401
    583
    media_image1.png
    Greyscale


In another example from Song (Paragraph 0217 Triggering UE measurement report based at least in part on post-processing signal quality could be applied to other scenarios. For example, a small cell is deployed in the coverage of a macro cell and the small cell and the macro cell are on the same frequency. When a fast-moving UE passes the small cell, the UE may not need to be handed into the small cell if the advanced receiver at the UE can suppress the interference from the small cell and achieve sufficient post-processing SINR)
	Therefore folke and song reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Examiner, Art Unit 2468